Citation Nr: 0936082	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the June 1, 2005 decision by the Board of Veterans' 
Appeals (Board) involved clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The moving party had active service from January 1946 to 
January 1947.

The issues of entitlement to service connection for 
depression, a central nervous system condition characterized 
by dizziness, a bilateral shoulder disability, a bilateral 
knee disability, a bilateral hip disability; whether new and 
material evidence has been received to reopen a previously 
denied claims of entitlement to service connection for 
macular degeneration and a back disability; entitlement to 
higher evaluations for diabetes insipidus and urinary 
frequency; and whether the severance of service connection 
for urinary frequency associated with diabetes insipidus was 
proper, are the subject of a separate decision by the Board.


FINDING OF FACT

The June 1, 2005 decision of the Board that granted an 
earlier effective date for service connection for diabetes 
insipidus to November 9, 1979 and no earlier, was adequately 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The June 1, 2005 decision of the Board, that granted an 
earlier effective date for service connection for diabetes 
insipidus to November 9, 1979 and no earlier, was not clearly 
and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400, 20.1403 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, was enacted prior to the submission of the motion 
considered herein. VA issued regulations to implement the 
VCAA, codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 
and 3.326(a). 

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  Accordingly, 
the Board finds that the VCAA is not applicable to this 
motion as a matter of law.


II.  Clear and unmistakable error

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made. Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. See 38 C.F.R. § 20.1403(c).  Examples 
of situations that are not CUE are:  (1) Changed diagnosis: A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision: (2) Duty to assist: The 
Secretary's failure to fulfill the duty to assist; or (3) 
Evaluation of evidence:  A disagreement as to how the facts 
were weighed or evaluated. See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision. See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error. See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Here, the Board issued a decision on June 1, 2005 that 
granted an earlier effective date for service connection for 
diabetes insipidus.  The Board found that the correct 
effective date should be November 9, 1979, as opposed to the 
previously established effective date of December 15, 1998.  
In making that decision, the Board found that unappealed 
rating actions dated in April 1947, November 1947, and 
February 1948 did not establish service connection for 
diabetes insipidus, were final, and were reasonably supported 
by the record and prevailing legal authority.  In this 
regard, the Board noted that the Veteran contended that his 
symptoms had been misdiagnosed in service.  And, as this 
represented an evidentiary finding, no finding of clear and 
unmistakable error in the earlier rating decisions was found 
to be warranted.  The Board then found that a claim for 
service connection for disability associated with abnormal 
water consumption and loss of sleep was received by the RO on 
November 9, 1979.  This claim had not been adjudicated at the 
time of the November 2001 rating decision that granted 
service connection for diabetes insipidus.  The Board noted 
that the RO had more recently determined that such symptoms 
indicated the presence of diabetes insipidus and granted 
service connection on that basis.  The Board therefore found 
that the Veteran was entitled to November 9, 1979 as the 
effective date for the grant of service connection.   

In the June 2005 decision, the Board noted that, in 
connection with his appeal, the Veteran essentially contended 
that the error in the case related to the misdiagnosis of his 
diabetes insipidus by Navy physicians during service.  Since 
a claim of CUE relates to assertions of error contained 
within VA determinations, the Board assumed that the Veteran 
further contended that this misdiagnosis in turn caused error 
in one of the early rating actions that addressed the 
Veteran's claims for entitlement to service connection 
shortly after his separation from service.  The Board noted 
that the Veteran requested service connection for diabetes 
insipidus effective from the date of his discharge from 
service.  

The Board then noted that the applicable regulation provided 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The Board indicted that the applicable law and regulations 
concerning effective dates stated that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For direct service connection for disability 
compensation, the effective date is the day following 
separation from service or date entitlement arose if the 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).

When new and material evidence (other than service department 
records) is received after a final disallowance, the 
effective date of the grant of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  A claim or 
application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 U.S.C.A. 
§ 5101(a) (West 2002); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999), cert denied, 120 S. Ct. 1270 (2000); 38 C.F.R. 
§ 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

The Board's review of the evidence of record revealed that 
the pertinent facts were essentially not in dispute.  
Specifically, the evidence reflected that while the Veteran 
had complaints of polydipsia and polyuria in service, there 
was only a diagnosis of irritable stomach, and there was no 
diagnosis of diabetes insipidus.

A reopened claim for service connection for diabetes 
insipidus was received on December 15, 1998, and later 
granted by a rating decision in November 2001.

An earlier claim for service connection for disability 
associated with abnormal water consumption in 1946 and loss 
of sleep, received on November 9, 1979, was not adjudicated 
by the RO and was therefore in open status at the time of the 
RO's rating decision of November 2001.

Based on the foregoing, the Board in June 2005 noted that, in 
order to find that the April 1947, November 1947, and/or 
February 1948 rating decisions were clearly and unmistakably 
erroneous, it must be concluded that the evidence of record 
at the time those decisions were rendered was such that the 
only possible conclusion based on the available evidence of 
record was that the Veteran's diabetes insipidus was incurred 
or aggravated by active service.  

First, the Board found that the Veteran's initial claim in 
February 1947 was for a nervous condition which he further 
characterized as a stomach disorder caused by a nervous 
condition.  The Veteran then did not appeal the April and 
November 1947 rating decisions that denied service connection 
for a stomach disorder, and the February 1948 rating decision 
which only granted service connection for irritable stomach, 
effective from January 1947.  Specifically, the Board 
indicated that it did not find that there was CUE in any of 
these decisions because any "error" would have been medical 
(the Veteran himself was noted to contend that the basis of 
his claim was the misdiagnosis of his condition by Navy 
physicians) and not adjudicative.  Therefore, since CUE only 
applies to errors in previous determinations, the Board found 
that there was no basis for CUE.  38 C.F.R. § 3.105(a).  The 
Board then found that, in light of the Board's decision to 
grant an earlier effective date of November 9, 1979, it was 
unnecessary to discuss whether there was CUE in any rating 
decision subsequent to November 1979.  

Next, the Board also reviewed the record for unadjudicated 
prior relevant informal or formal claims for diabetes 
insipidus, and noted that the Veteran's November 1979 
application for VA compensation clearly included a claim for 
disability associated with abnormal water consumption in 1946 
and sleep loss.  The Board's review of the rating decision 
that resulted from that claim reflected that the RO only 
adjudicated the claim as an increased rating claim and a new 
claim for service connection for a mouth injury.  The rating 
decision was silent as to the Veteran's claims relating to 
loss of sleep and abnormal consumption of water, and the 
Board in June 2005 found that this decision consequently did 
not constitute a rating decision as to these matters to which 
appellate rights attach.  Therefore, the Board found that the 
Veteran's November 9, 1979 claim for loss of sleep and 
abnormal water consumption was never adjudicated and remained 
in open status.

Accordingly, since the RO had more recently determined that 
such symptoms have been shown to have been manifested since 
service and warranted service connection for diabetes 
insipidus, the Board concluded that the Veteran was entitled 
to an earlier effective date of November 9, 1979 for the 
grant of service connection for diabetes insipidus.

Based on the foregoing, the Board concludes that, in the 
decision of June 2005, the Board did not commit any error of 
law or fact constituting CUE when it granted an effective 
date of November 9, 1979, but no earlier, for the grant of 
service connection for diabetes insipidus.  38 U.S.C.A. § 
7111; 38 C.F.R. §§ 20.1400, 20.1403.  There was no error of 
law in the Board's evaluation of the case, and any 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE, under 38 C.F.R. § 20.1403(d).  


ORDER

The motion for revision of the June 1, 2005, Board decision 
on the grounds of clear and unmistakable error is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


